Pee Cubiam. By Rule 20 of this court it is provided that “ printed briefs will be required in all eases. * * * The briefs should contain a short, clear statement of the points, and the authorities in support thereof. In Hooper v. McCaffrey, at this term of this court, we said: “ There has been in this ease a negligent disregard by the plaintiff in error of the requirement of this rule.” That is most emphatically true in this case, and we refer to the opinion there given and the authorities there cited. It is unnecessary to repeat them here. For want of a brief by appellant this appeal will be dismissed at appellant’s cost unless his attorneys shall file on or before June 22, A. D. 1898, printed briefs such as are required by thé rules of this court. If such briefs are filed within that time, the cause will be then, con tinned at appellant’s cost, with leave to appellee to file, on or before the second day of the next term of. this court,, such additional brief and argument as to attorneys for appellee may seem necessary to meet such brief of appellant; the cost of printing such additional brief and argument also to be taxed as costs against appellant.